          Case 5:18-cv-00920-G Document 90 Filed 09/09/19 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF OKLAHOMA


(1) QUILL INK BOOKS LIMITED, a
foreign corporation.

       Plaintiff,


V.                                                     Case No.;CIV-18-920-G


(1) ABCD GRAPHICS AND DESIGN,
INC., D/B/A BLUSHING BOOKS
PUBLISHING, a foreign corporation, et al.

       Defendants.




     PLAINTIFF'S ACCEPTANCE OF DEFENDANT'S OFFER OF JUDGMENT



       Plaintiff, Quill Ink Books Limited ("Plaintiff), hereby accepts the offer ofjudgment

proffered by Defendant, ABCD Graphics and Design, Inc. d/b/a Blushing Books

Publishing ("Defendant") on September 9, 2019.

       Plaintiff hereby waives the 14-day requirement of Rule 68 and consents to

Magistrate Judge Suzanne Mitchell entering final disposition of this case.
          Case 5:18-cv-00920-G Document 90 Filed 09/09/19 Page 2 of 3




Dated this 9th day of September, 2019.

                                         s/ Gideon A Lincecum
                                         Gideon A. Lincecum, OBA No. 19674
                                         James W. Dobbs, OBA No. 14995
                                         Dylan D. Erwin, OBA No. 31987
                                         HOLLADAY & CHILTON, PLLC
                                         204 North Robinson, Suite 1550
                                         Oklahoma City, OK 73102
                                         Telephone: (405) 236-2343
                                         Facsimile: (405) 236-2349
                                         Email: glincecum@holladaychilton,com
                                                jdobbs@holladaychilton.com
                                                derwin@holladaychilton.com

                                         ATTORNEYS FOR PLAINTIFF
          Case 5:18-cv-00920-G Document 90 Filed 09/09/19 Page 3 of 3




                             CERTIFICATE OF SERVICE


       I hereby certify that on this 9th day of September, 2019,1 electronically transmitted

the attached document to the Clerk of Court using the ECF System for filing. Based on the

records currently on file, the Clerk of Court will transmit a Notice of Electronic Filing to

the following ECF registrants:

Rebecca L Briggs
beckvbriggslaw@gmail.com

Shawn M Dellegar
shawn.dellegar@crowedunlew.com. carol.welch@crowedunlew.com,
ECFT@crowedunlew.com. tammv.shaddox@crowedunlew.com

Deric J McClellan
deric.mcclellan@crowedunlew.com. pat.george@,crowedunlew.com.
ecft@,crowedunlew.com

Gideon A Lincecum
glincecum@,holladavchilton.com. cburgess@holladavchilton.com,
ECF Service@holladavchilton.com

Dylan D Erwin
derwin@hollladavchilton.com. lspencer@holladavchilton.com.
ecf service@holladavchilton.com



                                              s/ Gideon A. Lincecum
